DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12 and 14-18 of U.S. Patent No. 10,527,340. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of this application are anticipated by claims 1-8, 10-12 and 14-18 of the patent as both set of patents are drawn to the same structural limitations. However, one of ordinary skill in the art would recognize that claims 21-40 of this application are anticipated by claims 1-8, 10-12 and 14-18 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,752,918) in view of Lee (US 5,927,095).
Regarding claim 21, Kang discloses a refrigerator comprising:
a cabinet (100) comprising an outer case and an inner case located in the outer case and configured to define a storage compartment therein (refer to Fig. 3 below);
a door (110) configured to open and close at least a portion of the storage compartment;
a housing (150) coupled to the door;
a basket (118) located in the housing; and
wherein the housing includes a plurality of openings, comprising:

an outlet opening (152) configured to discharge cold air from the inside of the housing to the storage compartment (refer to col. 6, lines 12-15, wherein through holes 151 and 152 act as paths through which cold air within the refrigerating chamber is introduced or discharged).


    PNG
    media_image1.png
    358
    510
    media_image1.png
    Greyscale


While Kang discloses the cold air, Kang fails to explicitly disclose a heat exchange compartment located at an inside of the inner case, an evaporator located in the heat exchange compartment, and an air passage that extends from the heat exchange compartment and connects to the door based on the door being oriented in a closed position.
However, Lee teaches a cool air distribution system (refer to Figs. 1-2), comprising a heat exchange compartment (6) located at an inside of an inner case 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kang by providing a heat exchange compartment located at an inside of the inner case, an evaporator located in the heat exchange compartment, and an air passage that extends from the heat exchange compartment and connects to the door based on the door being oriented in a closed position in view of the teachings by Lee, in order to form cool air and allow said cool air to effectively circulate in the cabinet.

Regarding claim 22, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Kang as modified discloses wherein the housing comprises (refer to Fig. 3 below): two side portions; and a rear portion connected to the two side portions, wherein the rear portion is configured to face the storage compartment.


    PNG
    media_image2.png
    310
    470
    media_image2.png
    Greyscale


Regarding claim 23, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kang as modified discloses wherein the inlet opening (151) is located at a first side portion of the two side portions (refer to annotated Fig. 3 above).

Regarding claim 24, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 23. Further, Kang as modified discloses the outlet opening (153) located at a side portion, but fails to explicitly disclose said outlet opening being located at a second side portion of the two side portions.
However, it appears that the housing of Kang would operate equally well with the outlet opening being located at the second side portion of the two side portions. Further, applicant has not disclosed that providing the outlet opening at the second side portion solves any stated problem indicating simply that the discharge part  may be formed at a lower portion of the side surface part (refer to Applicant’s printed publication, par. 54).


Regarding claim 25, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kang as modified discloses wherein the housing further comprises a bottom portion configured to connect the two side portions (refer to annotated Fig. 3 above as disclosed in the rejection of claim 22).

Regarding claim 26, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Kang as modified discloses wherein the door comprises an inner door (said inner door including baskets 118 as can be seen from Fig. 2) and an outer door (112) rotatably located at a front side of the inner door (refer to Fig. 2), and wherein the housing is coupled to the inner door.

Regarding claim 27, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Kang as modified discloses wherein the inner door includes a hole (refer to Fig. 2 below), and wherein the outer door (112) is configured to selectively open and close the hole of the inner door.


    PNG
    media_image3.png
    207
    331
    media_image3.png
    Greyscale


Regarding claim 39, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 22. Further, Kang as modified discloses wherein the outlet opening (153) (refer to Fig. 3), but fails to explicitly disclose a plurality of outlet openings that are located at the two side portions of the housing.
Regarding the plurality of outlet openings, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing a plurality of outlet openings, since such a modification is known in the art, and would not have produce any new or unexpected results. Further, Kang discloses the outlet opening disposed at one of the side portions, therefore, it appears that the housing of Kang would operate equally well with the plurality of openings disposed at the two side portions of the housing in order to efficiently allow the flow of air exit the housing. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing a plurality of outlet openings that are located at the two side portions of the housing 
.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,752,918), Lee (US 5,927,095), and further in view of Kim (US 2014/0132146).
Regarding claim 28, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Kang as modified discloses the inner door, but fails to explicitly disclose a first outer frame; a first door liner coupled to a rear portion of the first outer frame; and a first sealing member located on a rear surface of the first door liner and configured to contact a front surface of the cabinet.
However, Kim further teaches a refrigerator and a method of manufacturing an inner door thereof, comprising a first outer frame (400), a first door liner (300) coupled to a rear portion of the first outer frame, and a first sealing member (700) located on a rear surface of the first door liner and configured to contact a front surface of the cabinet, so that the food keeping is diversified and cool air is retained (refer to par. 7, lines 6-9).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing a first outer frame, a first door liner coupled to a rear portion of the first outer frame, and a first sealing member located on a rear surface of the first door liner and configured to contact a front surface of the cabinet in view of the teachings by Kim, so that the food keeping is diversified and cool air is retained.

Regarding claim 29, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 28. Further, Kang as modified discloses wherein the inner door further comprises a door dike (150) that protrudes rearward from the first door liner (300 as taught by Kim), and wherein the housing is coupled to the door dike (refer to Fig. 3).

Regarding claim 30, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 29. Further, Kang as modified discloses wherein the air passage (7 as taught by Lee) includes a duct (refer to Figs. 1-2 as taught by Lee) that is coupled to the door dike (150) of the inner door.

Regarding claim 31, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 30. Further, Kang as modified discloses wherein the inner case comprises side walls and a rear wall (refer to Fig. 1 below by Lee), wherein a rear panel is located at a front side of the rear wall (refer to Fig. 1 below by Lee), and wherein the heat exchange compartment (6 by Lee) is located between the rear wall of the inner case and the rear panel.


    PNG
    media_image4.png
    378
    499
    media_image4.png
    Greyscale


Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,752,918), Lee (US 5,927,095), Kim (US 2014/0132146), and further in view of Lim (US 7,866,182).
Regarding claim 32, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 31. Further, Kang as modified discloses the rear wall of the inner case, wherein the heat exchange compartment (6 as taught by Lee) is located between the rear panel and the rear wall of the inner case (refer to annotated Fig. 1 above by Lee as disclosed in the rejection of claim 31), but fails to explicitly disclose a multi-duct that defines at least part of the rear wall of the inner case, wherein the multiduct comprises a cold air discharge hole through which cold air is discharged into the storage compartment, and wherein the rear panel is located at a lower side of the multi-duct.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing a multi-duct that defines at least part of the rear wall of the inner case, wherein the multiduct comprises a cold air discharge hole through which cold air is discharged into the storage compartment, and wherein the rear panel is located at a lower side of the multi-duct in view of the teachings by Lim, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof. 


    PNG
    media_image5.png
    305
    583
    media_image5.png
    Greyscale


Regarding claims 33-34, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 31. Further, Kang as modified discloses the duct of the air passage, but fails to explicitly disclose a fan assembly that is coupled to the duct of the air passage, wherein the fan assembly comprises: a blowing fan configured to generate a blowing force, and a shroud attached to the rear panel and configured to discharge cold air through the blowing fan, wherein the shroud has a shroud outlet coupled to the rear panel.
However, Lim further teaches a refrigerator, comprising a fan assembly (40), wherein the fan assembly comprises: a blowing fan (71) configured to generate a blowing force, and a shroud (73) attached to a rear panel (refer to annotated Fig. 2 above as disclosed in the rejection of claim 32) and configured to discharge cold air through the blowing fan (refer to Fig. 2), wherein the shroud has a shroud outlet (74) coupled to the rear panel, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof (refer to col. 2, lines 32-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing a fan assembly that is coupled to the duct of the air passage, wherein the fan assembly comprises: a blowing fan configured to generate a blowing force, and a shroud attached to the rear panel and configured to discharge cold air through the blowing fan, wherein the shroud has a shroud outlet coupled to the rear panel in view of the teachings by Lim, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof.

Regarding claim 35, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 34. Further, Kang as modified discloses wherein the duct of the air passage (refer to Fig. 1 below by Lee) comprises:
a first duct (see below) that has a duct entrance that is coupled to the shroud outlet (refer to annotated Fig. 2 above by Lim) and that extends forward along a lateral side of the storage compartment (refer to Fig. 1 below by Lee), and
a second duct (see below) that is connected to the first duct and defines an exit of the air passage through which cold air is discharged into the inlet opening (151) of the housing.


    PNG
    media_image6.png
    364
    701
    media_image6.png
    Greyscale


Regarding claim 36, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Kang as modified discloses wherein the duct comprises:

a second duct (refer to annotated Fig. 1 above by Lee as disclosed in the rejection of claim 35) that is connected to the first duct and that defines an exit of the air passage through which cold air is discharged into the inlet opening (151) of the housing.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 8,752,918), Lee (US 5,927,095), and further in view of Lim (US 7,866,182).
Regarding claim 40, Kang as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Kang as modified discloses the heat exchange compartment, but fails to explicitly disclose an evaporation fan that is located in the heat exchange compartment and that is configured to supply cold air generated by the evaporator into the storage compartment.
However, Lim further teaches a refrigerator, comprising an evaporation fan (71) that is located in a heat exchange compartment (refer to Fig. 2) and that is configured to supply cold air generated by the evaporator into the storage compartment, in order to supply cold air uniformly throughout the storage compartment (refer to col. 2, lines 32-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Kang by providing an evaporation fan that is located in the heat exchange compartment and that is configured to supply cold air generated by the evaporator into the storage compartment in view of .

Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763